United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1899
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Jalon Moore

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                          Submitted: September 16, 2022
                           Filed: September 21, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

     Jalon Moore appeals after he pleaded guilty in the district court1 to five counts
of Hobbs Act robbery and two counts of possessing or brandishing a firearm in

      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
furtherance of a crime of violence, pursuant to a plea agreement that included an
appeal waiver. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the firearm convictions should be
vacated. Moore filed a pro se brief seeking to challenge the robbery convictions.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issues raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc). Though the Supreme Court recently held that attempted Hobbs Act
robbery is not a crime of violence, United States v. Taylor, 142 S. Ct. 2015, 2020
(2022), the plea agreement established that Moore pleaded guilty to completed Hobbs
Act robbery, which is a crime of violence. Diaz v. United States, 863 F.3d 781, 783
(8th Cir. 2017).

       We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal outside the scope
of the appeal waiver. Accordingly, we grant counsel’s motion to withdraw and we
dismiss the appeal.
                      ______________________________




                                          -2-